DETAILED ACTION
	This office action is in response to the filed application 16/194467 on February 25, 2021.  
Claims 1-20 are presented for examination.   Claims 1 and 15 are previously amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.   
The following is an examiner’s statement of reasons for allowance:   
The examiner deemed claims 1-20 are as novel when read as a whole for the limitations of maintain a primary copy of a plurality of data sets for directly servicing data transactions and a backup copy of the plurality of data sets where a backup protocol specifies synchronously updating the backup copy to reflect changes made to one type of data stored in the primary copy and specifies asynchronously updating the backup copy to reflect changes made to another type of data stored in the primary copy and prepare the backup copy by identifying any inconsistency between any two interdependent data items accordance with a predefined schema, correct any identified inconsistency in the data sets of the backup copy and cause the backup copy to be used in place of the primary copy. 
It is noted that relevant arts recited asynchronous copy to one location and synchronous copy to another location, or asynchronous and synchronous switching based on the network or data speed and not necessary for the different types of data. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov